DETAILED ACTION

This Office action is in response to Applicant’s amendment filed May 5, 2022.  Applicant has amended claims 1, 9, 10 and 13.  Currently, claims 1-13 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20220209.

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-13 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frankenbach et al, U.S. Patent No. 6,491,840, is maintained for the reasons of record.

The rejection of claims 1-13 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leopold et al, US 2011/0275553, is maintained for the reasons of record.

The rejection of claims 1-7, 10-11 and 13 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vetter et al, U.S. Patent No. 9,243,213, is maintained for the reasons of record.

The provisional rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/754,829 is maintained for the reasons of record.

The provisional rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-13 of copending Application No. 16/755,353 is maintained for the reasons of record.

The provisional rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-13 of copending Application No. 16/754,886 is maintained for the reasons of record.

The provisional rejection of claims 1-5, 8-10 and 12-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of copending Application No. 16/755,411 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant argues that Frankenbach et al, U.S. Patent No. 6,491,840, does not teach or suggest in general a wrinkle reducing composition comprising free perfume in the form of an emulsion having a particle size of 1 nm to 30 microns, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Frankenbach et al clearly discloses that their composition contains perfumes (see col. 3, lines 23-24), wherein suitable perfumes include unsubstituted cyclodextrin (i.e. a malodour ingredient; see col. 48, line 58-col. 49, line 51), and blooming perfumes, such as linalool (see col. 55, line 51-col. 59, line 8), wherein when solid particles are present, their particle size is smaller than about 1 micron (see col. 32, lines 1-15), per the requirements of the instant invention.  Furthermore, the examiner notes that page 7, line 26 of the instant specification recites that linalool is a preferred free perfume, and that page 10, lines 4-19 of the instant specification recites that the perfume emulsion is formed in situ.
Applicant further argues that Leopold et al, US 2011/0275553, does not teach or suggest in general a liquid fabric softening composition comprising free perfume in the form of an emulsion having a particle size of 1 nm to 30 microns, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Leopold et al clearly discloses that their composition contains a silicone emulsion and a perfume microcapsule (see abstract and paragraphs 8-12), wherein the perfume microcapsule has a particle size of 1-40 microns (see paragraphs 69-74), per the requirements of the instant invention.
Applicant further argues that Vetter et al, U.S. Patent No. 9,243,213, does not teach or suggest in general a fabric treatment composition comprising free perfume in the form of an emulsion having a particle size of 1 nm to 30 microns, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Vetter et al clearly discloses a fabric treatment composition comprising an aminosiloxane polymer nanoemulsion having an average particle size of the nanoemulsions is 20 nm to 750 nm  (see abstract and col. 4, lines 23-29), wherein the nanoemulsions contain 0.05-5% by weight of perfumes (see col. 13, lines 3-67), per the requirements of the instant invention.
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 16/754,829, 16/755,353, 16/754,886 and 16/755,411 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 29, 2022